UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6155


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

OWEN ODMAN,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (4:96-cr-00053-MR-1; 1:04-cv-00044-MR)


Submitted:    October 12, 2011             Decided:   October 21, 2011


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Owen Odman, Appellant Pro Se. Jill Westmoreland Rose, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Owen Odman seeks to appeal the district court’s order

treating his Fed. R. Civ. P. 60(b) motion as a successive 28

U.S.C.A. § 2255 (West Supp. 2011) motion, and dismissing it on

that    basis.      The    order   is       not    appealable      unless   a    circuit

justice    or    judge    issues   a    certificate        of    appealability.       28

U.S.C. § 2253(c)(1)(B) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable   jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.    Cockrell,      537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.          We have independently reviewed the record

and    conclude    that    Odman   has      not     made   the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

            Additionally, we construe Odman’s notice of appeal and

informal brief as an application to file a second or successive

                                             2
§ 2255 motion.            United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).            In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:     (1) newly             discovered          evidence,             not           previously

discoverable         by   due     diligence,         that     would       be    sufficient          to

establish       by    clear       and   convincing          evidence           that,        but    for

constitutional error, no reasonable factfinder would have found

the   movant     guilty         of    the     offense;      or      (2)     a       new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                      28 U.S.C.A.

§ 2255(h) (West           Supp.      2011).         Odman’s    claims          do     not    satisfy

either of these criteria.                   Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions        are      adequately        presented          in    the       materials

before    the    court      and      argument       would     not     aid       the    decisional

process.

                                                                                           DISMISSED




                                                3